By the Court Wallace, C. J.:
The defendant was indicted and convicted of the crime of burglary, in breaking and entering the room and sleeping apartment of one Dubois, with intent to steal, etc.
On the trial the District Attorney, as part of his case in chief, was permitted, against the objection of the defend*552ant, to prove that at a time and place admitted to be other than and distinct from those mentioned or intended to be charged in the indictment, the defendant entered a room, at the time occupied by Dubois, and stole a sum of money from him.
Upon settled principles governing the introduction of evidence in criminal cases, this was erroneous, and the judgment is reversed and the cause remanded for a new trial.